Citation Nr: 1422284	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-40 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in February 2011; a transcript of that hearing is of record.  The paper claims file and paperless claims files in the Virtual VA and Veterans Benefits Management System (VBMS) electronic processing systems have been reviewed.

The Veteran submitted additional evidence in support of his claims in February 2011, March 2011, and December 2012.  He waived review of such evidence by the agency of original jurisdiction (AOJ) during the February 2011 hearing, as well as in subsequent written statements.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

In September 2011, the Board issued a decision that denied service connection for a right knee condition, and dismissed the claim for a compensable rating for hearing loss.  The Board also reopened the previously denied claim for a back disorder, and remanded the merits of that issue and the remaining service connection claims.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the February 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In March 2014, the Board issued a decision vacating the September 2011 decision with regard to the claims pertaining to hearing loss and a right knee condition.  The current decision satisfies the Veteran's request to have a new decision issued in its place.  

The other issues addressed by the Board in September 2011 were resolved via a full grant of the benefit sought or a remand, which was not a final decision subjected to being vacated.  The remanded claims now return for further Board review.

The issues of service connection for a left knee disorder, right and left ankle disorders, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss on the record during the Travel Board hearing.

2.  The Veteran did not have chronic right knee symptomatology or diagnosis in service, arthritis manifested to a compensable degree within one year after service, or continuity of symptomatology after that time; and the more probative medical evidence shows that the current disorder was not incurred or aggravated by service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for a right knee condition, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran withdrew his appeal for the issue of entitlement to an initial compensable rating for bilateral hearing loss on the record during the February 2011 Travel Board hearing, prior to the promulgation of a decision on the appeal.  See 38 C.F.R. § 20.204(a), (b).  Although the Veteran's representative submitted an informal hearing presentation in April 2014 that addressed the claim for a higher rating for hearing loss, this does not negate the Veteran's clear withdrawal of the appeal during the Board hearing.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal as to this issue is dismissed.  38 C.F.R. § 20.202.




II.  VA's Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act (VCAA) and implementing regulations, the Veteran was notified in January 2008, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, including how to establish a disability rating and an effective date, and the responsibilities of the Veteran and VA in obtaining such evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The February 2011 Board hearing focused on the elements necessary to establish the claims on appeal.  The VLJ asked questions in an attempt to elicit pertinent evidence and identify any outstanding records.  Further, the Veteran and his representative demonstrated actual knowledge of the required elements, including discussing the asserted in-service injuries, evidence of a link to service, and potentially pertinent outstanding evidence.  Indeed, as a result of the hearing, it was determined that additional development was needed as to several service connection claims, and the case was remanded for that purpose.  To the extent that the VLJ may not have explained the bases of the prior denials, or suggested the submission of evidence that may have been overlooked, there is no prejudice; rather, the Veteran has had ample opportunity to participate in the adjudication.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (concerning actual knowledge).  The Veteran also declined the opportunity for another hearing in September 2013.  Under these circumstances, attempting any remedy as to possible hearing defects would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  No further notice or hearing is required.

With regard to the duty to assist, service treatment records and all identified, available post-service VA and other treatment records, including records from Lovelace Medical Center and the Veteran's prior employer dated from 1988 forward, have been obtained and associated with the claims file.  There is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  There is no indication that any other pertinent, identified, available records remain outstanding for the right knee.  

A VA examination is not necessary for the right knee.  The available medical records establish a current chronic right knee condition, and that such condition first manifested several years after service.  As discussed below, the Veteran's reports of right knee pain during service and continuously since that time are not credible, and there is no other indication that the current right knee condition may be related to service.  Although the Veteran submitted positive private opinions from Dr. P.K., such opinions are not probative or sufficient, as they are based primarily on lay statements that the Board rejects as not credible.  Accordingly, the medical evidence of record is sufficient and VA's duty to provide an examination is not triggered for this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is no additional notice or assistance that would be reasonably likely to aid in substantiating this claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

III.  Merits Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
	
For certain listed chronic diseases, including arthritis, service connection will be granted on a presumptive basis if it manifested to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, and the presence of disability or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that his current right knee condition is the result of injuries and stress to the joints during service from numerous parachute jumps, basic training, and field conditions.  The Veteran acknowledges that there are no documented complaints or treatment for a right knee condition during service, but he claims that he was given ibuprofen by the platoon medic and would wrap his right knee for sprains, which was frequently not documented.  The Veteran further states that he has had continuous right knee symptoms and treatment since service, and he denies any post-service knee injuries.  See, e.g., November 2008 statement; December 2009 substantive appeal; February 2011 hearing transcript.  

The Veteran's service records confirm parachuting duties, including at least 44 jumps.  See DD Form 214; jump log.  Further, the Veteran is competent to report in-service injury to the right knee, as well as a lack of observable symptoms prior to service, continuous symptoms after in-service injury, and treatment for such symptoms.  See Jandreau, 492 F.3d at 1376-77.  The Board finds that his duties were consistent with general stress to the joints, and that he may have had temporary right knee symptoms during service.  However, the Board finds the Veteran's testimony concerning chronic or continuous symptoms after in-service injury to be not credible, as it is inconsistent with the other evidence of record.  

Specifically, there were no abnormalities found in the Veteran's December 1986 service separation examination.  More than a year after discharge, in an August 1988 new employee examination for the Department of Corrections, the Veteran checked "no" to any prior injuries, and physical evaluation showed full range of motion in the joints and no abnormalities in the extremities.  The Veteran also did not complain of any knee problems during a VA examination in April 1987.  Thereafter, employer records dated in July 1990 noted a right knee injury when the Veteran slipped on water and hit his right knee on the floor, requiring him to be off work for three days.  Additionally, in September 1995, the Veteran reported for private treatment that he suffered a twisting injury to the right knee when getting out of a van at work in June or July of that year.  X-rays were normal, and the assessment was resolving medial collateral ligament injury to the right knee.  See records from Department of Corrections, records from Lovelace Medical Center.

Thereafter, in December 1997, the Veteran denied any joint pain.  He was next seen for right knee pain in 2002.  X-rays in March 2002 showed no degenerative changes or abnormalities.  In June 2002, the Veteran reported right knee problems for 8-9 months, and the private provider noted there was no prior treatment for this.  The Veteran stated that this pain might be associated with a change in his duties with the Department of Corrections 8-9 months earlier, explaining that his job now involved a lot of running, so he was working out more.  X-rays of the right knee were again noted to be normal, and the provider thought that there was just some tightness and inflammation from the exercise routine.  Several years later, in September 2009, the Veteran reported for private treatment that he was having "more recent pain" in the posterior right knee, which was particularly related to running long distances, and that he tried to run 40-45 minutes every night.  He was diagnosed with tendinitis of the knee.  See records from Lovelace Medical Center, records from Dr. P.K.  

Accordingly, the medical evidence demonstrates that the Veteran has not had chronic right knee pain since service.  Rather, he has had several instances of knee pain that he related at those times to work injuries and increased exercise due to work duties.  The Board finds this evidence to be more credible and probative, as the statements were made for treatment purposes and many years prior to the Veteran's claim for service connection.  In contrast, the Veteran's lay statements concerning the timing of his symptoms for the purposes of this appeal are made in his own self-interest and are many years after the fact.  Indeed, as noted above, the Veteran expressly denied any work injury to his right knee during the February 2011 hearing, and this is directly contradicted by the contemporaneous medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

Although the Veteran reported to Dr. P.K. in January 2011 and March 2012 that he has had chronic knee pain since military service, this is inconsistent with the other evidence of record, including reports to this same provider in September 2009, and it appears to be stated for the self-interested purpose of obtaining a positive nexus opinion from this provider.  As such, this statement is also not credible.  

Similarly, the Board acknowledges that Dr. P.K. opined in January 2011 that the Veteran's right knee condition is more likely than not directly related to his parachuting duties in the military.  Dr. P.K. submitted a similar statement in March 2012, in which he also stated that the Veteran had not sustained any further significant trauma since service.  Nevertheless, these opinions have little to no probative value because they are based, in part, on the Veteran's reports of continuous symptomatology since service, which the Board has rejected as not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (stating that reliance on a claimant's statements renders a medical report not credible if the Board rejects such statements); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected).  Significantly, Dr. P.K. does not mention the Veteran's documented right knee work injuries and, indeed, stated in March 2012 that there were no significant post-service injuries.  As such, the probative value of his opinions is further reduced.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (stating that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  In addition, Dr. P.K. inaccurately stated that there was documentation that the Veteran's pains began during service, whereas there are no documented complaints during service or until 1995, as discussed above.  Further, Dr. P.K. refers to a jump log with over 60 jumps, while the 2 copies of the jump log in the claims file only record 44 jumps.  Indeed, the Veteran testified at the hearing that he believes the jump log is inaccurate and that he actually had 60 jumps.  As such, these observations by Dr. P.K. also appear to be based on the Veteran's unsubstantiated lay accounts, which are inconsistent with the other evidence.  Id.

There is no other medical evidence showing that the current right knee disorder was incurred or aggravated by service.  The Veteran is not competent, as a lay person, to offer an opinion as to a diagnosis or the cause of his right knee symptomatology because this question requires specialized knowledge or experience due to the complex nature of the knees and his unique medical and work history, including post-service right knee injuries.  See Jandreau, 492 F.3d at 1376-77.  

Although Dr. P.K. stated in January 2011 that the Veteran had arthritis (degenerative joint disease) of the right knee, such condition did not manifest to a compensable degree within one year after service, or by February 1988.  Rather, X-rays were normal in 1995 and 2002, and the Veteran had no joint abnormalities or symptoms in August 1998.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, the Veteran did not have recurrent and persistent right knee symptoms, and there was no continuity of symptomatology after service for a listed chronic disability, for the reasons discussed above.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-40.

In sum, the Veteran's duties in service would have been consistent with stress to the joints, and he may have had temporary right knee symptoms.  Nevertheless, the preponderance of the evidence is against a chronic right knee condition or symptomatology during service, arthritis to a compensable degree within one year after service, or continuity of symptomatology after service.  Further, there is no competent evidence linking the current right knee condition to service.  Therefore, reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.

Service connection for a right knee condition is denied.


REMAND

In response to the prior remand, the AOJ obtained outstanding records and afforded the Veteran a VA examination for the left knee, back, and bilateral ankles in October 2011.  The examiner indicated that an opinion could not be provided without resort to speculation, and additional evidence was received after the examination.  An addendum report was obtained from a different examiner in November 2012; however, the opinions contained in the report are inadequate, as they do not reflect consideration of all pertinent evidence.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA provides an examination, even if not statutorily obligated to do so, it must ensure that the examination is adequate).  

In particular, the examiners stated there were no records to "document" chronicity since service.  The Veteran is competent to report in-service injury and observable symptoms.  Jandreau, 492 F.3d at 1376-77.  The VA examiner also does not appear to have considered all pertinent work and private records in assessing the factual and medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (an adequate VA examination considers the relevant history, describes the disability in sufficient detail, and provides a rationale to support the conclusions or opinions).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand and access to any records in electronic form, to the examiner who provided the November 2012 addendum report, for another addendum.  (If he is not available, forward the file to another appropriate examiner.  A full VA examination should be scheduled, or additional tests and studies conducted, only if deemed necessary by the examiner.)  Review of the claims file should be noted in the report.  The examiner should respond to the following:

(a)  With regard to the left knee:

(i)  Clarify any current left knee diagnosis.  In particular, is there arthritis or degenerative joint disease?  

Please discuss the significance of the private records dated from 1992 to 1993, including x-rays and MRI reports and a November 1992 arthroscopy report for the left knee referencing possible degenerative changes, no distinct meniscal tear, and chondromalacia with "some wear."  (The 1992 arthroscopy report incorrectly states "right knee" in the introductory summary, but the details show it was for the left knee.) 

(ii)  Was any current left knee disorder at least as likely as not (probability of 50 percent or more) incurred in or otherwise the result of service, to include multiple parachute jumps?  

Also, if there is left knee arthritis, did such disorder at least as likely as not manifest to a compensable degree (to include based on painful motion) within one year after discharge, or by February 1988?  If possible, summarize the degree of any left knee symptoms at that time.

(b)  With regard to the left and right ankles, was any currently diagnosed disorder at least as likely as not (probability of 50 percent or more) incurred in or otherwise related to service, to include multiple parachute jumps?  

(c)  With regard to the back, was any currently diagnosed disorder at least as likely as not (probability of 50 percent or more) incurred in or otherwise related to service, to include multiple parachute jumps or a spinal tap?  

(Please note: prior examiners opined that there is no current scoliosis shown by imaging, and therefore, the preexisting disorder was clearly and unmistakably not aggravated by service.)

Also, did the currently diagnosed arthritis of the lumbar spine at least as likely as not manifest to a compensable degree (to include based on painful motion) within one year after discharge, or by February 1988?  If possible, summarize the degree of any back symptoms at that time.

In responding to these questions concerning the back, please discuss the significance of medical treatise-type evidence provided with the November 2012 VA addendum report, and by the Veteran in December 2012.

(d)  In responding all of the above questions, the examiner must provide a complete rationale for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

The examiner should address all pertinent lay and medical evidence of record.  In particular, the examiner must consider the Veteran's competent lay reports of injury and continuous symptoms since service.  The examiner should also consider pertinent service records and post-service medical evidence, including from the Veteran's prior employer and from Lovelace Medical Center dated from 1988 forward.  Such records note a work injury to the left knee injury in 1992 with arthroscopic surgery, and work injuries to the right knee in 1992 and 1995.

If the examiner chooses to reject the Veteran's statements, a reason must be provided.  In doing so, the examiner may compare and contrast the evidence of record; however, the Veteran's lay statements may not be rejected based solely on a lack of corroborating medical evidence.

2.  If any benefit sought on appeal remains denied after readjudication, issue a supplemental statement of the case, before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


